Citation Nr: 1403664	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-28 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1.  Whether new and material evidence has been presented to reopen a service connection claim for spinal stenosis.

2.  Whether new and material evidence has been presented to reopen a service connection claim for a hip condition. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which declined to reopen the Veteran's claims for entitlement to service connection for spinal stenosis and a hip condition.  

The Board notes that the issue of entitlement to an increased rating for post traumatic stress disorder (PTSD) is not before the Board as the RO increased the Veteran's evaluation for PTSD from 30 percent to 50 percent, effective July 12, 2010, in its September 2012 rating decision.  The September 2012 rating decision represents a complete grant of benefits sought for PTSD in the notice of disagreement, and therefore, the disagreement is considered satisfied in full.  

The issue of entitlement to service connection for a hip condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for spinal stenosis was last denied in an April 2002 rating decision.  The Veteran did not perfect his appeal and that decision became final.

2.  The evidence submitted since the April 2002 rating decision is cumulative and fails to relate to an unestablished fact or raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for spinal stenosis.

3.  The claim for service connection for a hip condition was last denied in a March 1998 rating decision.  The Veteran did not appeal this denial and that decision became final.

4.  The evidence received since the March 1998 rating decision is new in that it is neither cumulative nor repetitive of facts previously considered and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for spinal stenosis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  

2.  New and material evidence has been received to reopen the claim of service connection for a hip condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the Veteran's claim to reopen his previously denied service connection claim for spinal stenosis, an August 2010 letter informed the Veteran of the reason his claim was previously denied, as well as the new and material evidence necessary to reopen his claim, thereby complying with the mandates of Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter further informed the Veteran of the evidence he was responsible for obtaining and the evidence VA would obtain on his behalf, as well as the method by which VA determines disability ratings and effective dates.  This notice was sent prior to the initial adjudication of the Veteran's claim.

With regard to the Veteran's claim to reopen his previously denied service connection claim for a hip condition, the Board determines new and material evidence has been presented to reopen the claim.  As this represents a favorable disposition, no discussion of VA's duty to notify and assist is necessary in regard to this issue.  However, consideration of the merits of the Veteran's claim for service connection for a hip condition is deferred pending additional development consistent with the VCAA.

II.  New and Material Evidence

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

A. Spinal Stenosis

The RO most recently denied the Veteran's claim of service connection for spinal stenosis in a rating decision issued in April 2002.  The Veteran filed a Notice of Disagreement in August 2002 and a Statement of the Case was issued in June 2003.  The Veteran did not file a timely Substantive Appeal and, therefore, the decision became final.  38 C.F.R. §§ 20.200, 20.202.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

As reflected in the April 2002 rating decision, the RO previously denied the Veteran's service connection claim for spinal stenosis because the evidence did not show that spinal stenosis was related to the service-connected residuals of a shell fragment wound in the right lower extremity, nor was there any evidence of this disability during military service.

At the time of the April 2002 denial, the relevant evidence of record included the Veteran's service treatment records showing in-service injury to the Veteran's right lower extremity; VA examinations dated May 1987, January 1998, April 1999, and March 2002; and VA treatment records dated March 2001 through January 2002.  The March 2002 VA examiner diagnosed spinal stenosis and opined that the spinal stenosis was not related to the Veteran's lower right extremity injury in service.

Since the RO's denial of this service connection claim on April 2002, the relevant evidence added to the record includes VA treatment records dated April 2000 through June 2012, and VA examinations in August 2004, January 2011, and April 2011 in which the Veteran continues to report ongoing back pain.  The VA treatment records include an April 2000 MRI of the lumbar spine which showed mild bulging of the intervertebral discs and a September 2003 MRI of the lumbar spine which showed disc bulges and no spinal stenosis.  The August 2004 VA examiner determined there was no evidence to suggest that the Veteran's spinal stenosis was secondary to his previous fracture of his right fibula from 1968.  Additionally, at an August 2006 VA examination for PTSD, the Veteran stated that since his last examination in 2004, he had "thrown out his back" several times.  The evidence also includes lay statements from the Veteran reasserting that his spinal stenosis is related to service and/or secondary to his service-connected condition of residuals of shell fragment wound in the right lower leg.

The Board finds that the Veteran's assertion that his spinal stenosis was incurred in service and that his spinal stenosis was caused by his service-connected condition of residuals of shell fragment wound in the right lower leg is not new, because both theories of entitlement were addressed by the RO in the April 2002 rating decision. Furthermore, the Veteran's VA treatment records since April 2002 are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  Specifically, they relate to the existence of spinal stenosis, which the Veteran had previously established.  The evidence does not show the Veteran's spinal stenosis is related to his military service or his service-connected condition of residuals of shell fragment wound in the right lower leg.  To the contrary, the new evidence includes an additional VA medical opinion in August 2004 confirming "[t]here is no evidence to suggest that his spinal stenosis is secondary to his previous fracture of his right fibula from 1968."

Accordingly, the newly submitted evidence is not new and material, reasonable doubt does not apply, and the Veteran's appeal of this issue is denied.


B.  Hip Condition

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a hip condition.  His claim was most recently denied in a March 1998 rating decision because the RO found there was no record of a hip condition showing chronic disability subject to service connection.  The March 1998 rating decision became final because no notice of disagreement or new and material evidence was received within one year of the issuance of the rating decision.  Accordingly, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7105.

Since the March 1998 rating decision, new evidence has been added to the claims file, including VA examinations in April 1999, March 2002, August 2004, January 2011, and April 2011; VA treatment records dated April 2000 through June 2012; and lay statements from the Veteran.  The evidence submitted subsequent to the March 1998 rating decision is new, in that it was not previously of record.  

The newly submitted evidence is also material.  The claim was denied in March 1998 because there was no record of a hip condition showing chronic disability.  The evidence received subsequent to the March 1998 rating decision includes VA treatment records in November 2010 that concluded with an assessment of piriformis syndrome.  The new evidence also consists of the Veteran's statement in his April 2011 notice of disagreement that he injured his right hip during a blast that threw him into a tree while serving in combat.

New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Here, the Veteran presented evidence that speaks directly to an element which was not of record, mainly the presence of a current disability, in this case piriformis syndrome.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006). 

This evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for a hip condition is reopened. 


ORDER

The claim of service connection for spinal stenosis is not reopened, and this aspect of the appeal is denied.  

The claim of entitlement to service connection for a hip condition is reopened, and, to this extent only, the appeal is granted.


REMAND

As an initial matter, the Veteran should be given an opportunity to identify any healthcare provider who has treated him for his claimed hip condition.  Thereafter, any identified records that are not already included in the claims file should be obtained for consideration in the appeal.

The Board finds that a medical opinion is necessary prior to adjudication of the issue of entitlement to service connection for a hip condition.  The examiner should address whether the disability is secondary to the Veteran's service connected fragment wound, or to other trauma in service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his hip condition that are not already of record.  Take appropriate measures to request copies of any outstanding records of pertinent VA or non-VA medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hip symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran an appropriate VA examination for purposes of determining the current nature, extent and etiology of any currently diagnosed hip condition.  The claims folder should be made available and reviewed by the examiner and all necessary tests should be conducted.  The examiner is requested to opine as to the following:

a. whether it is at least as likely as not that any current hip condition was caused or aggravated (increased in severity) by the residuals of the service connected fragment wounds of the lower extremities;  

b. whether it is at least as likely as not that any current hip condition was caused by an in-service trauma sustained in combat, when the Veteran was thrown against a tree by the concussion from a blast.  

In offering these opinions, the examiner should acknowledge and discuss the Veteran's account of the history of his hip complaints.

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. 

4.  The RO shall then take such additional development action as it deems proper with respect to the claim, and then re-adjudicate it.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


